 .308DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's timecards show that,contrary to her testimony,Lamb worked only3 days during the entire period from August 29 to September 14.As to Macklin,whom Green said he thought telephoned him to come to the plant,the charge hereinand the settlement agreement both indicate that he was discharged by Respondenton August 14, and was not reinstated as an employee until after the settlement agree-ment of September 15.Hence, he could not have been at the plant as an employeeduring the period in question.ConclusionsI am of the opinion and I find,that Catania,Hillary, Lamb,and Green himselfare mistaken,or untruthful,in their testimony that Green came to the plant morethan once during his 2-week leave of absence,the one exception being the night workperformed on September 4. I am convinced that the heavy rainfall which madesuch an impression on Catania and Green,and which is associated in their testimonywith the failure of the time clock,was prior to September.Furthermore,I find difficulty in believing that Green on 2 or 3 occasions wouldhave performed a considerable amount of work for which he was not paid. I con-clude that he was in the plant only once during the 2-week period,and then withoutVignola's knowledge.These findings lead me to credit Vignola's testimony that he unsuccessfully at-tempted to contact Green during his leave of absence, when he needed him.More-over,I credit Vignola's testimony that although he knew that Green was associatingwith union people, and had attended the abortive meeting at the Plantation Cafe,he believed that Green in fact was not in favor of the Union but was cooperating withVignola in opposing it.Too, I find it somewhat strange that Respondent did notdischarge Green at the same time it discharged Macklin and others,ifhe indeedbelieved that Green was active in the Union.In sum,Ifind that Respondent didnot discharge Green because of his union activities,but for legitimate businessreasons.CONCLUSIONS OF LAW1.Ace Export Packing Co., Inc., is andat all times relevant herein was engagedin commercewithinthe meaningof Section 2 (6) and (7) of the Act.2.United Electrical, Radio & Machine Workers of Americais a labor organiza-tion withinthe meaningof Section 2 (5) of the Act.3.Respondenthas not engaged in and is not engaging,inanyunfair labor prac-ticeswithin themeaningof the Act.[Recommendations omitted from publication.]SEMON BACHE & COMPANYandLOCAL 528, GLASSBEVELERS,MIRRORWORKERS, CUTTERS & MITRE CUTTERS UNION,BROTHERHOOD OFPAINTERS, DECORATORS & PAPERHANGERS OF AMERICA, AFL, PETI-TIONER.Case No. 2-RC-6649. July 22, 1954Decision and DirectionPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on April 9, 1954, under thedirection and supervision of the Regional Director for the SecondRegion, among the employees in the stipulated unit.Uponconclu-sion of the balloting, the parties were furnished with a tally of bal-lots which showed that of approximately 162 eligible voters, 144 castvalid ballots, of which 72 were for the Petitioner, 70 for the Inter-venor,' and 2 for neither participating Union.There were 10 chal-lenged ballots, a number sufficient to affect theresultsof theelection.1Semon Bache Employees Association.109 NLRB No. 41. SEMON BACHE & COMPANY309On April 15, 1954, the Petitioner filed timely objections to conductaffecting the results of the election, but on May 19, 1954, requestedpermissionto withdraw the objections.On May 28,1954, the RegionalDirector granted this request.Thereafter, the Regional Director conducted an investigation of theissuesraised by the challenges, and on May 28, 1954, issued his reporton challenged ballots, recommending that the challenges to all 10ballots be overruled and that these ballots be opened and counted.Both the Petitioner and the Intervenor filed timely exceptions to theRegional Director's report.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion ofemployees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer, as the parties stipu-lated, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act: All produc-tion, maintenance, and distribution employees at the Employer's NewYork City plant, excluding office clerical employees, professional em-ployees,salesmen,guards, watchmen, and supervisors as defined inthe Act.5.The Petitioner excepts to the Regional Director's findings thatseven employees, whose ballots were challenged by the Petitioner, werenot supervisors within the meaning of the Act during the period in-volved herein.The Intervenor likewise excepts to the Regional Di-rector's similar findings with respect to three employees whoseballots were challenged by the Intervenor. The Employer urges adop-tion of the Regional Director's report.The Board has considered the Regional Director's report on chal-lenges, and the Petitioner's and Intervenor's exceptions, and herebyadopts the Regional Director's recommendations.Accordingly, weshall overrule the challenges to all 10 challenged ballots and direct thatthey be opened and counted.[The Board directed that the Regional Director for the SecondRegion shall, within ten (10) days from the date of this Direction,open and count these ballots and serve upon the parties a supplementaltally of ballots.]